DETAILED ACTION
  
Allowable Subject Matter

1.	Claims 1-4, 6-10, and 12 are allowed.

2.	The following is an examiner’s reason for allowance:
 	 Regarding claim 1, the prior art of record Hyoe (“Mobile Station and Movable Body Communication System”, Mitsubishi Electric Corp., JP2003207557 (A), 2003-07-25) discloses a method for receiving, by a terminal, a reference signal for distance measurement in a wireless communication system, the method comprising: 
 	receiving a downlink (DL) positioning reference signal (PRS) including sinusoidal components of different angular frequencies from a base station; 
 	acquiring a phase difference between the sinusoidal components of the DL PRS.
	The prior art of record Kusy et al. (“inTrack: High Precision Tracking of Mobile Sensor Nodes”, Proc. 4th European Conf. Wireless Sensor Networks (Delft, Netherlands), pp. 51-66, Springer, 2007) discloses transmitting, by a terminal, a reference signal;
 	transmitting a first uplink (UL) PRS indicating a phase difference for measurement of a first distance between the terminal and a station at a first time; and 
 	transmitting a second UL PRS for measurement of a second distance between the base station and the terminal which is present at a different location after the first time, 

  	However, neither Hyoe nor Kusy et al. teaches or suggests or made obvious 
 wherein the phase difference is related to (w2-w1)*(ts,Rx-ta,Rx), and wherein 'w1' and 'w2' denote the angular frequencies of the sinusoidal components of the DL PRS, respectively, 'ts,Rx' denotes a start time for signal processing of the DL PRS by the terminal, and 'ta,Rx' denotes an arrival time of the DL PRS at the terminal.

	Regarding claim 6, the prior art of record Hyoe (“Mobile Station and Movable Body Communication System”, Mitsubishi Electric Corp., JP2003207557 (A), 2003-07-25) discloses a method for transmitting, by a base station, a reference signal for distance measurement in a wireless communication system, the method comprising: 
 	transmitting a downlink (DL) positioning reference signal (PRS) including sinusoidal components of different angular frequencies to a terminal; 
	The prior art of record Kusy et al. (“inTrack: High Precision Tracking of Mobile Sensor Nodes”, Proc. 4th European Conf. Wireless Sensor Networks (Delft, Netherlands), pp. 51-66, Springer, 2007) discloses receiving, by a base station, a reference signal for distance measurement in a wireless communication system;
 	receiving a first uplink (UL) PRS indicating a phase difference between sinusoidal components of a DL PRS; 
 	computing a first distance between a terminal and a station at a first time based on the first UL PRS; 

 	measuring a second distance between the base station and the terminal at the different location after the first time based on the second UL PRS.
  	However, neither Hyoe nor Kusy et al. teaches or suggests or made obvious wherein the phase difference is related to (w2-w1)*(ts,Rx-ta,Rx), and wherein 'w1' and 'w2' denote the angular frequencies of the sinusoidal components of the DL PRS, respectively, 'ts,Rx' denotes a start time for signal processing of the DL PRS by the terminal, and 'ta,Rx' denotes an arrival time of the DL PRS at the terminal.


 	Regarding claim 7, the prior art of record Hyoe (“Mobile Station and Movable Body Communication System”, Mitsubishi Electric Corp., JP2003207557 (A), 2003-07-25) discloses a terminal configured for receiving a reference signal for distance measurement in a wireless communication system, the terminal comprising: 
 	a transceiver; and 
 	a processor configured to: 
 	receive a downlink (DL) positioning reference signal (PRS) including sinusoidal components of different angular frequencies from a base station through the transceiver; 
 	acquire a phase difference between the sinusoidal components of the DL PRS; 
 	The prior art of record Kusy et al. (“inTrack: High Precision Tracking of Mobile Sensor Nodes”, Proc. 4th European Conf. Wireless Sensor Networks (Delft, 
 	transmit a first uplink (UL) PRS indicating a phase difference for measurement of a first distance between the terminal and a station at a first time; and 
 	transmit a second UL PRS for measurement of a second distance between the base station and the terminal which is present at a different location after the first time, 
 	wherein a processor configures, in the second UL PRS, the same phase difference acquired through the DL PRS before the first time, without receiving an additional DL PRS for measurement of the second distance.
  	However, neither Hyoe nor Kusy et al. teaches or suggests or made obvious 
 wherein the phase difference is related to (w2-w1)*(ts,Rx-ta,Rx), and wherein 'w1' and 'w2' denote the angular frequencies of the sinusoidal components of the DL PRS, respectively, 'ts,Rx' denotes a start time for signal processing of the DL PRS by the terminal, and 'ta,Rx' denotes an arrival time of the DL PRS at the terminal.

3. 	All the dependent claims are also allowed based on their dependency on claims 1, 6, and 7.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643